Citation Nr: 1039906	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from  September 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 RO decision, which continued an 
evaluation of 0 percent disabling for service-connected bilateral 
hearing loss.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Los Angeles, California RO.  
A transcript of that proceeding has been associated with the 
claims folder.
 
In October 2008, this issue was remanded by the Board for further 
development.

Additionally, the Board notes that the Veteran submitted a 
statement in January 2008 indicating that he is being treated for 
a heart condition.  The Veteran also submitted a statement in 
September 2010, in which he referred to records regarding a knee 
replacement, a pacemaker, and a defibrillator.  The Veteran 
stated that he is unable to live a normal life and has been 
restricted due to the aforementioned items.  As such, the 
issues of entitlement to service connection for a knee 
condition and a heart condition have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing acuity is manifested by no more than Level 
I for the right ear and Level VIII for the left ear.

CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected 
bilateral hearing loss have not been met.  See 38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA letters dated in March 2004, June 2008, and November 2008 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the November 2008 letter described how appropriate 
disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and VA medical 
records  are in the file.  In October 2008, the Board remanded 
this issue in order to obtain any available reports of any 
audiological testing not currently associated with the claims 
folder, to specifically include any testing conducted at the Long 
Beach VA Medical Center (VAMC) on April 19, 2004, and in April 
2005 and May 2007 and to schedule a VA examination if necessary.  
In January 2009, copies of these audiograms were associated with 
the claims file.  These audiometric test results were considered 
by the examiner who conducted the March 2010 VA examination.  As 
such, the Board finds that all available VA records identified by 
the Veteran as relating to this claim have been obtained, to the 
extent possible.  Additionally, the Board notes that the Veteran 
submitted a statement in May 2010 indicating that he underwent 2 
recent tests at Hear Well Center and Riverview Hearing Speech.  
The Veteran did not indicate that he was planning on submitting 
medical evidence from these facilities, nor did he request that 
VA attempt to obtain these records.  On September 1, 2010, the 
Board contacted the Veteran's representative and asked for 
clarification as to whether the Veteran was intending to submit 
additional evidence or identify evidence which should be of 
record.  On a September 3, 2010, Report of Contact, the Veteran's 
representative noted that he left messages for the Veteran and 
heard nothing back.  He attempted to contact the Veteran at 2 
separate phone numbers on both September 3, 2010, and September 
16, 2010, to no avail.  Subsequently, a statement was received by 
the Veteran on September 27, 2010.  This statement referred to 
evidence regarding a knee replacement, a pacemaker, and a 
defibrillator.  No mention was made of evidence relating to the 
Veteran's hearing loss claim on appeal.  Therefore, as telephone 
messages were left for the Veteran by his representative 
requesting that he clarify his May 2010 statement, and the 
Veteran has clearly had the opportunity to submit further 
clarification of this May 2010 statement, as he submitted an 
unrelated statement on September 27, 2010, the Board finds that 
all available records identified by the Veteran as relating to 
this claim have been obtained, to the extent possible, and that 
additional development which would delay the processing of this 
claim even further is unnecessary.  The record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with an examination for his hearing 
loss claim most recently in March 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected hearing loss since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the 
claims file, considered the Veteran's assertions, and conducted 
the appropriate diagnostic tests and studies.  The Board finds 
this examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes that 
the examination in this case is adequate upon which to base a 
decision with regard to this claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  




II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

The most recent VA audiological report of record is from March 
2010.  This audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
50
LEFT
60
65
75
70
The average decibel loss was 36.25 for the right ear and 67.5 for 
the left ear.  Speech recognition ability was 94 percent in the 
right ear and 50 percent in the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to Table VI of 
38 C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level I for the right ear and a Level VIII for 
the left ear, warranting a 0 percent rating.  According to Table 
VIA of 38 C.F.R. § 4.85, the examination results in the 
assignment of a hearing acuity of Level V for the left ear.  
This, however, also warrants a 0 percent rating.  

A July 2005 audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
35
30
50
43
LEFT
80
75
85
80
The average decibel loss was 39.5 Hertz for the right ear and 80 
Hertz for the left ear.  Speech recognition ability was 100 
percent for the right ear and 72 percent for the left ear.  This 
examination report specifically indicated that speech recognition 
scores were obtained using the Maryland CNC test.  According to 
Table VI of 38 C.F.R. § 4.85, this examination results in the 
assignment of a hearing acuity of Level I for the right ear and 
Level VI for the left ear.  According to Table VIA of 38 C.F.R. § 
4.85, however, the examination results in the assignment of a 
hearing acuity of Level VII for the left ear.  This also warrants 
a 0 percent rating.  



An April 22, 2004 audiological summary reflects puretone 
thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
40
LEFT
40
50
55
60
The average decibel loss was 32.5 Hertz for the right ear and 
51.25 Hertz for the left ear.  Speech recognition ability was 100 
percent bilaterally.  This examination results in the assignment 
of a hearing acuity of Level I bilaterally.  This warrants a 0 
percent rating under 38 C.F.R. § 4.85.

Additionally, the Board notes that the claims file contains a May 
2007 VA audiological consultation.  At this consultation, the 
Veteran was noted as having hearing within normal limits 250-1000 
Hertz with mild to moderately-severe sensorineural hearing loss 
2000-8000 Hertz for the right ear.  Word recognition was good 
(80-100%).  Results were noted as reflecting a slight increase in 
thresholds regarding the April 4, 2005, audiogram.  With regard 
to the left ear, the Veteran was noted as having moderate to 
severe mixed hearing loss.  Air-bone gaps of 15 and 25 decibels 
are present 3000 to 4000 Hertz, respectively.  Word recognition 
for amplified speech was poor (less than 45%).  Results revealed 
improvement of air-conduction thresholds with closure of air-bone 
gaps 250-3000 Hertz regarding April 4, 2005, audiogram.  
Specifically, the Veteran was noted as having a word recognition 
score of 96 percent for the right ear and 20 percent for the left 
ear.  There was no indication that the Maryland CNC test was used 
to yield these results.    

The claims file also contains an April 2005 VA audiological 
consultation.  At this consultation, the Veteran was noted as 
having mild to severe sensorineural hearing loss of the right 
ear.  Word recognition performance for amplified speech is good.  
With regard to the left ear, the Veteran was noted as having 
severe to profound mixed hearing loss (with air-bone gaps of 10-
40 decibels).  Word recognition performance for amplified speech 
is poor.  Specifically, the Veteran was noted as having a word 
recognition score of 96 percent for the right ear and 48 percent 
for the left ear.  There was no indication that the Maryland CNC 
test was used to yield these results.  The examiner noted that 
the Veteran's bilateral hearing is essentially unchanged since 
the April 2004 audiogram. 
In an April 19, 2004 VA audiological consultation, the Veteran 
was noted as having mild to severe sensorineural hearing loss of 
the right ear from .5-8K Hertz.  Word recognition performance for 
amplified speech was good.  Tympanogram was normal in amplitude 
and pressure.  With regard to the left ear, the Veteran was noted 
as having severe mixed hearing loss from .25 - 8K Hertz.  Air-
bone gaps of 15 to 35 decibels present from .25-3K Hertz.  Word 
recognition performance for amplified speech is poor.  
Tympanogram reveals negative pressure.  Specifically, the Veteran 
was noted as having a word recognition score of 92 percent for 
the right ear and 32 percent for the left ear.  There was no 
indication that the Maryland CNC test was used to yield these 
results.  The examiner noted that hearing sensitivity bilaterally 
had decreased 10-25 decibels in the right ear and 20-35 decibels 
in the left ear compared to previous evaluation of 10/1. 

With regard to the May 2007, April 2005, and April 19, 2004, VA 
audiological consultations, the Board notes that these audiograms 
were associated with the claims file and considered and 
interpreted by the examiner who conducted the March 2010 VA 
examination.  However, there is no indication that these scores 
were obtained using the Maryland CNC test.  As noted above, the 
basic method of rating hearing loss involves audiological test 
results of organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  Therefore, with no indication 
that these scores were obtained using the Maryland CNC test, the 
Board is unable to use these results to evaluate the Veteran's 
hearing loss.   

Upon review of all relevant medical evidence of record, the Board 
finds that, based on the March 2010, July 2005, April 22, 2004, 
audiological test results, the medical evidence of record 
reflects that the Veteran's hearing loss meets the criteria for a 
noncompensable rating.  As such, an increased rating is not 
warranted.  

While the Board notes the difficulties the Veteran experiences as 
a result of his disability, his claim primarily hinges on a 
mechanical application of specifically defined regulatory 
standards.  The Board is bound by the very precise nature of the 
laws governing evaluations of hearing loss disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the 
Veteran's assertion in his May 2005 VA Form 9 Appeal that he 
cannot hear from his left ear.  He also asserted that co-workers 
speak to him up close and he does not respond because he cannot 
hear them.  It was also noted in the September 2006 Statement of 
Accredited Representative in Appealed Case that the Veteran is 
unable to hear with his left ear, which affects his prospects of 
obtaining gainful employment.    

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 64 
Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations is a factor contemplated in the regulations and 
rating criteria as defined.  Accordingly, the Board determines 
that the Veteran's complaints of hearing difficulty have been 
considered under the numerical criteria set forth in the rating 
schedule.  Thus, the Board determines that the schedular rating 
criteria adequately contemplate the Veteran's symptomatology, and 
that the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Further, the rating assigned to the Veteran's service-connected 
bilateral hearing loss is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
For this reason, any further discussion of a claim for a total 
rating based on individual unemployability is not necessary.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application as there is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has 
been considered and is not for application.  See Hart, supra.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


